

116 HR 5401 IH: Safety is Not for Sale Act of 2019
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5401IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require aircraft manufacturers to offer or provide non-required safety enhancing equipment of an
			 aircraft without additional charge to an air carrier, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safety is Not for Sale Act of 2019. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration. (2)Air carrierThe term air carrier has the meaning given that term in section 40102 of title 49, United States Code.
 (3)Angle of attack indicatorThe term angle of attack indicator means an instrument that provides a visual indication of the amount of lift an aircraft is generating at a given airspeed or angle of bank.
 (4)Backup fire suppression systemsThe term backup fire suppression systems means safety features that provide additional firefighting capability to required systems that are certified by the Federal Aviation Administration.
 (5)Covered air carrierThe term covered air carrier means an air carrier operating under part 121 of title 14, Code of Federal Regulations. (6)Covered manufacturerThe term covered manufacturer means an entity that manufactures or otherwise produces aircraft operating under part 121 of title 14, Code of Federal Regulations, and holds a production certificate under section 44704(c) of title 49, United States Code.
 (7)Disagree alertsThe term disagree alerts means an indication to one or more crewmembers that may be visual, aural, or indicated by some other means, when two or more redundant aircraft safety-critical sensors are providing different readings.
 (8)Non-required safety enhancing equipmentThe term non-required safety enhancing equipment means an apparatus, item, software, alert, or system that is not required by any Federal regulations and measurably increases aircraft safety, including any—
 (A)traffic advisory system; (B)terrain advisory;
 (C)attitude indicator; (D)weather advisory;
 (E)crashworthiness improvement; (F)configuration advisory;
 (G)supplemental indicator; (H)monitoring or detection system;
 (I)extinguishing system; and (J)stability and control apparatus, item, alert, or system.
				3.Requirement to offer or provide non-required safety enhancing equipment of an aircraft
 (a)RequirementNot later than 2 years after the date of enactment of this Act, the Administrator shall require a covered manufacturer to offer or provide non-required safety enhancing equipment without an additional charge to a covered air carrier.
 (b)Non-Required safety enhancing equipment programTo carry out the requirement in subsection (a), the Administrator shall create and implement a program to identify, classify, and approve non-required safety enhancing equipment that—
 (1)has a variety of safety benefits, including (but not limited to)— (A)increasing overall situational awareness;
 (B)providing additional information other than the aircraft primary system; (C)providing independent warning, cautionary, or advisory indications; and
 (D)providing additional occupant safety protection; (2)is determined to be a minor change to type design; and
 (3)mitigates a non-essential function failure condition. (c)Equipment approvalThe Administrator shall identify, classify, and approve non-required safety enhancing equipment that—
 (1)has met or exceeded minimum design requirements to assure the effective operation of the non-required safety enhancing equipment;
 (2)has met or exceeded safety objectives to ensure non-required safety enhancing equipment enhances safety and is complementary to required equipment; and
 (3)has a completed safety evaluation that considers— (A)whether the non-required safety enhancing equipment requires pilot and crewmember training, taking into account the architecture, functionality, operational capabilities and limitations of the non-required safety enhancing equipment, and assurances that all foreseeable failure conditions have been identified and assessed; and
 (B)interactions and operational interfaces related to human factors. 4.Non-required safety enhancing equipment reporting requirement (a)Reporting requirementThe Administrator shall—
 (1)require a covered manufacturer to submit to the Administrator, not later than 6 months after the date of enactment of this Act and every year thereafter, a list of all non-required safety enhancing equipment the covered manufacturer offers to covered air carriers, without regard to whether any such equipment has been approved under the process established under section 2, that includes the information specified in subsection (b); and
 (2)publish on a public website, and make accessible to the general public, each such list submitted. (b)Content requirementsWith respect to each non-required safety enhancing equipment a covered manufacturer includes in any list submitted in accordance with subsection (a), the covered manufacturer shall describe in detail how the equipment—
 (1)increases overall situational awareness; (2)provides additional information other than the aircraft primary system;
 (3)provides independent warning, cautionary, or advisory indications; and (4)provides additional occupant safety protection.
				5.Required performance standards for angle of attack indicators, disagree alerts, and backup fire
			 suppression systems
			(a)Development and certification requirements
 (1)Deadline for implementationNot later than 1 year after the date of enactment of this Act, the Administrator shall— (A)establish performance standards applicable to angle of attack indicators, disagree alerts, and backup fire suppression systems for aircraft operating under part 121 of title 14, Code of Federal Regulations; and
 (B)implement procedures for covered manufacturers to obtain certification for angle of attack indicators, disagree alerts, and backup fire suppression systems for such aircraft that meet such performance standards as a condition of holding a production certificate under section 44704(c) of title 49, United States Code.
 (2)Monthly progress reportsDuring the 1-year period that begins on the date of enactment of this Act, the Administrator shall submit monthly reports to Congress on the progress being made to carry out the requirements of paragraph (1).
 (b)Installation and operationThe Administrator shall require by regulation that, not later than 30 months after the date certification procedures are implemented in accordance with paragraph (1)(B), angle of attack indicators, disagree alerts, and backup fire suppression systems that are certified as meeting the applicable performance standards established under paragraph (1)(A) are installed and operated on each aircraft operating under part 121 of title 14, Code of Federal Regulations.
			